SETTLEMENT AGREEMENT AND RELEASE


THIS SETTLEMENT AGREEMENT is made this 23rd day of December, 2009, by and
between AICCO, INC. (hereinafter “AICCO”) and ClearPoint Business Resources,
Inc. (hereinafter “ClearPoint”), said entities referred to as the “Parties.”
 
WHEREAS, ClearPoint executed and delivered to AICCO an Insurance Premium Finance
Agreement and Disclosure Statement dated September 12, 2007, bearing AICCO
Account No. 15-005-038461-8 (hereinafter the “Finance Agreement”); and
 
WHEREAS, in accordance with the terms of the Finance Agreement, AICCO financed
the premiums of certain insurance policies procured by ClearPoint in
consideration for ClearPoint’s promise to repay to AICCO the principal sum of
$646,214.00 together with finance charges within the time and manner set forth
in the Finance Agreement; and
 
WHEREAS, AICCO alleges that ClearPoint has defaulted on its payment obligations
to AICCO under the Finance Agreement; and
 
WHEREAS, AICCO has commenced a legal action in the Court of Common Pleas of
Bucks County, Pennsylvania, entitled AICCO, Inc. v. ClearPoint Business
Resources, Inc., bearing Civil Action No. 0811757 (“the Legal Action”) to
recover all sums due and owing under the Finance Agreement (the “AICCO Claims”);
and
 
WHEREAS, ClearPoint has filed an Answer denying the allegations contained in
AICCO’s Complaint and a Third Party Complaint against third party defendants,
American Marine, LLC and AMS Outsourcing, Inc. (collectively “Third Party
Defendants”) alleging that Third Party Defendants are liable (a) for the AICCO
Claims (hereafter the “Third Party Claims” and (b) for the other claims between
ClearPoint and Third Party Defendants that are not related to the AICCO Claims
(the “Unrelated Third Party Claims”); and
 

--------------------------------------------------------------------------------


 
WHEREAS, on or about October 21, 2009, AICCO was granted summary judgment
against ClearPoint in the Legal Action in the amount of $166,586.88, together
with interest at the contract rate of 6.57% per annum until the judgment is paid
in full, plus AICCO’s reasonable attorneys’ fees and costs (collectively the
“Judgment”); and
 
WHEREAS, AICCO and ClearPoint now desire to resolve and settle their differences
regarding the Finance Agreement, the AICCO Claims, the Legal Action and
Judgment, and to memorialize the resolution thereof in this Settlement Agreement
(the “Agreement”).
 
NOW, THEREFORE, in consideration of the mutual promises, releases and agreements
herein contained and, intending to be legally bound, IT HEREBY IS STIPULATED AND
AGREED by and between AICCO and ClearPoint that all issues and/or disputes
relating to the Finance Agreement, the AICCO Claims, the Legal Action and the
Judgment shall be settled and resolved in accordance with the following terms
and conditions:
 
1.      PAYMENT
 
a.      For purposes of this Agreement only, AICCO and ClearPoint agree that
ClearPoint presently owes AICCO the sum of $195,329.55, which sum includes the
unpaid judgment, together with accrued interest and AICCO’s attorneys’ fees as
of November 11, 2009 (the “Total Indebtedness”).
 
b.      ClearPoint agrees to pay to AICCO, and AICCO agrees to accept from
ClearPoint, the compromise sum of $190,000.00 (the “Compromise Sum”) in full and
final settlement of all claims between AICCO and ClearPoint that were or could
have been asserted in the Legal Action, including those related to the Finance
Agreement, the AICCO Claims and the Judgment.
 
2

--------------------------------------------------------------------------------


 
c.      ClearPoint shall pay the Compromise Sum by making the following payments
in accordance with the terms hereof:
 
 
(1)
Four (4) monthly installment payments each in the amount of $15,000.00
commencing five (5) business days from the date of this Agreement and continuing
on the fifteenth (15th) day of each month thereafter to and including March 15,
2010; and
 

 
(2)
Twelve (12) monthly installment payments each in the amount of $10,833.34,
commencing April 15, 2010 and continuing on the fifteenth (15th) day of each
month thereafter to and including March 15, 2011 (collectively the “Settlement
Payments”).

 
d.      In the event that any of the dates on which payments are to be made
shall fall on a Saturday, Sunday, or national holiday, said payment shall be
deemed owed on the next business day following the date on which such payment
was to be made.
 
e.      ClearPoint shall remit each of the Settlement Payments by making its
checks payable to “AICCO, Inc.” and delivering same, in sufficient time to be
received on or before the due dates thereof, to the following location:
 
Norris McLaughlin & Marcus, P.A.
P.O. Box 5933
Bridgewater, NJ 08807-5933
Attn: Jerome F. Gallagher, Jr., Esq.
 
 
f.
ClearPoint shall have the right to prepay the Compromise Sum without penalty.

 
2.      SECURITY FOR FUTURE PAYMENTS
 
In consideration for AICCO’s agreement to accept payment of the Compromise Sum
over a period of time, ClearPoint agrees as follows:
 
3

--------------------------------------------------------------------------------


 
a.      In the event that ClearPoint fails to make any payment pursuant to the
schedule and terms set forth above in ¶1(c), AICCO shall provide ClearPoint,
with a copy to counsel for ClearPoint, with notice of default by first class
mail and facsimile transmission, permitting ClearPoint five (5) days from such
notice in which to cure said default.
 
b.      In the event that ClearPoint fails to cure the default within said five
(5) day period, Judgment may be entered against ClearPoint in the amount of the
Total Indebtedness, together with interest at a rate of six percent (6%) per
annum, said interest to accrue on the unpaid balance of the Total Indebtedness
as of the date on which payment was due, as well as actual attorneys’ fees and
costs associated with the entry and execution of such Consent Order of Judgment,
less payments made.
 
c.      As a condition of this Settlement Agreement and Release, ClearPoint
agrees that it will execute a Consent Order of Judgment in the full amount of
the Total Indebtedness, together with interest at a rate of six percent (6%) per
annum, said interest to accrue on the unpaid balance of the Total Indebtedness
as of the date on which payment was due, as well as actual attorneys’ fees and
costs associated with the entry and execution of such Consent Order of Judgment,
less any payments made prior to default of any payment.  AICCO agrees to hold
the Consent Order of Judgment in escrow and not seek to have it executed by the
Court of Common Pleas of Bucks County, Pennsylvania
 
 
(1)
until any payment is in default for thirty days beyond its due date; and
 

 
(2)
without five calendar days’ notice of the intent to seek execution of the
Consent Order of Judgment.
 

 
4

--------------------------------------------------------------------------------


 
d.      Should any payment be in default in excess of thirty (30) days from its
due date, AICCO shall have the option of declaring ClearPoint responsible to
make payment and move to execute the Consent Order of Judgment that is to be
signed as part of this Settlement Agreement and Release.
 
3.      RECOVERY ON THIRD PARTY CLAIMS
 
a.      ClearPoint agrees that in the event that it recovers a Judgment on its
Third Party Claims against the Third Party Defendants and effects collection
thereon, either involuntarily through the exercise of lawful post-judgment
collection levy or execution or by means of a negotiated settlement with one or
both of the Third Party Defendants in partial or complete satisfaction of the
Third Party Claims, then all such payments (the “Third Party Claim Payments”)
will be assigned over and paid directly to AICCO, in care of its counsel at the
address noted in Paragraph 2(e) above within fifteen (15) days of ClearPoint’s
receipt thereof.
 
b.      Any and all Third Party Claim Payments that ClearPoint remits to AICCO
shall be credited against the Settlement Payments set forth in Paragraph 3 in
the reverse order thereof, i.e., first against the payment due on March 15, 2011
and thereafter to each preceding payment.
 
c.      The tendering of any and all Third Party Claim Payments by ClearPoint to
AICCO shall not act to satisfy or discharge any balance which remains due and
owing on the Compromise Sum after all Third Party Claim Payments have been
credited.
 
d.      In the event that any and all Third Party Claim Payments shall,
collectively, exceed the Compromise Sum, such excess shall remain for the
benefit of ClearPoint.  Accordingly, nothing in this provision as to recovery of
Third Party Claim Payments is to be construed as entitling AICCO with an amount
in excess of the Compromise Sum.
 
5

--------------------------------------------------------------------------------


 
e.      Nothing contained in this Agreement shall be construed as requiring
ClearPoint to remit any payments that it recovers from Third Party Defendants in
connection with the Unrelated Third Party Claims.
 
4.      WAIVER OF CLAIMS
 
ClearPoint hereby and forever waives all claims, defenses, offsets and
counterclaims of any kind and nature whatsoever, both known and unknown,
realized or contingent, which exist against AICCO with respect to the Finance
Agreement and which were capable of assertion in the Legal Action.
 
5.      CANCELLATION OF INSURANCE COVERAGE
 
ClearPoint acknowledges that the insurance coverages financed through the
Finance Agreement have been canceled in accordance with the provisions of the
Finance Agreement and that AICCO shall have no obligation to request
reinstatement thereof.
 
6.      PREMIUM REFUND
 
AICCO agrees that in the event it receives any return premiums that have not
previously been credited to ClearPoint’s Account, AICCO shall promptly advise
ClearPoint and credit any and all such additional return premiums against the
Settlement Payments due hereunder in reverse order thereof; or refund such
additional return premiums to ClearPoint if received after the date on which all
Settlement Payments have been tendered by ClearPoint to AICCO.
 
7.      BINDING EFFECT
 
This Settlement Agreement and Release shall be binding upon the parties hereto,
and upon their respective officers, directors, agents, successors, assignees,
executors, administrators and beneficiaries.
 
6

--------------------------------------------------------------------------------


 
8.      LIMITED TO FINANCE AGREEMENT
 
ClearPoint agrees and understands that this Settlement Agreement and Release is
specifically limited to the Finance Agreement that is a subject of the Legal
Action, and nothing contained herein shall be construed as applying to or
affecting any other agreement, for financing or otherwise, that may now or
hereafter exist between AICCO and ClearPoint.  AICCO agrees that nothing
contained herein shall be construed as applying to or affecting ClearPoint’s
right to pursue the Unrelated Third Party Claims that ClearPoint has asserted in
the Legal Action against Third Party Defendants.
 
9.      RELEASE
 
In exchange for the foregoing consideration, and except as otherwise set forth
or required by this Agreement, each of the Parties hereto, by and on behalf of
themselves and their subsidiaries, heirs, employees, affiliates, and/or agents,
hereby releases, acquits and forever discharges the other party and its
subsidiaries, including without limitation its shareholders, respective present
and former officers, directors, members, employees, agents, attorneys,
predecessors and successors in interests, assigns, personal representatives,
heirs, affiliates, and trustees from any and all past, present or future claims,
liabilities, demands, causes of action, obligations, defenses, set-offs, costs,
expenses, damages and compensation of any kind or nature, whether based on tort,
contract, statute or other theory of recovery whether known or unknown or
suspected or claimed, that each Party ever had, now has or may have against the
other including, but not limited to, those arising out of or in any way related
to the Finance Agreement, the AICCO Claims, the Legal Action and the Judgment.
 
7

--------------------------------------------------------------------------------


 
10.           AMENDMENT
 
AICCO and ClearPoint agree that the terms and conditions of this Settlement
Agreement and Release shall not be changed, amended or modified, except in a
writing executed by AICCO and ClearPoint, or their duly authorized
representatives.
 
11.           CONFIDENTIALITY
 
The Parties agree that the terms of this Settlement Agreement and Release shall
be kept confidential, and that they shall not communicate, directly or
indirectly, the terms of this Settlement Agreement and Release to any third
party, except as may be required in the routine course of business, as necessary
to implement or perform this Settlement Agreement and Release, or as required by
law.  The Parties further agree that, if a third party seeks disclosure of the
terms of this Settlement Agreement and Release, the Party requested to make such
disclosure shall give the other Party written notice and a reasonable period to
review and comment upon the disclosure prior to making the disclosure.
 
12.           WITHDRAWAL OF ACTION
 
The Parties mutually agree that AICCO shall withdraw its claims in the Legal
Action identified above, with prejudice, within ten (10) days of the date of the
full and final execution of this Settlement Agreement and Release.  The Parries
further agree that the terms of this Settlement Agreement and Release may be
enforced as provided herein, and/or through a request to enforce the terms
hereof through proceedings filed in the pending Action, which may be
re-activated through the submission of a petition to enforce or other
appropriate pleading.
 
13.           AUTHORITY TO EXECUTE AGREEMENT
 
AICCO and ClearPoint represent that they enter into this Settlement Agreement
and Release freely and voluntarily, and with and upon the advice of counsel and
further represent and warrant that the persons executing this Settlement
Agreement and Release are authorized to sign and bind them pursuant to the terms
of this Settlement Agreement and Release.
 
8

--------------------------------------------------------------------------------


 
14.           JURISDICTION
 
This Settlement Agreement and Release shall be construed and enforced under the
substantive law of the Commonwealth of Pennsylvania without reference to
conflicts of law principals.  Any action to enforce the terms and conditions of
this Settlement Agreement and Release shall be initiated in the Court of Common
Pleas for Bucks County, Pennsylvania.
 
15.           ENTIRETY OF AGREEMENT
 
No covenants, agreements, representations or warranties of any kind have been
made by any Party hereto, except as expressly set forth herein.  This Settlement
Agreement and Release constitutes the entire agreement between the Parties
relating to the subject matter hereof, and all prior discussions and
negotiations have been and are merged and integrated into, and superseded by
this Settlement Agreement and Release.
 
16.           ASSIGNMENT
 
This Settlement Agreement and Release, and all terms contained herein, shall not
be assigned by either Party without the prior written consent of the other Party
hereto.
 
17.           COUNTERPARTS
 
This Settlement Agreement and Release may be signed in counterpart copies, each
of which shall be deemed to be an original document, and all of which shall
together be deemed to constitute a single document.
 
18.           ADDRESSES
 
ClearPoint represents and warrants that its current business address is at the
following location:  1600 Manor Drive, Chalfont, Pennsylvania 18914.  Any and
all notices to ClearPoint under this Agreement shall be to: Jack Phillips, Chief
Financial Officer, ClearPoint Business Resources, Inc., 1600 Manor Drive, Suite
110, Chalfont, Pennsylvania 18914 (telecopy 215-997-7711).  A copy of such
notice (which shall not constitute notice to ClearPoint) shall be to:  Alan L.
Zeiger, Esquire, Blank Rome, LLP, One Logan Square, 130 North 18th Street,
Philadelphia, Pennsylvania, 19103 (telecopy 215-832-5754).  ClearPoint shall
notify Norris McLaughlin & Marcus, P.A. in writing within fifteen (15) days of
any change of address, by written notice sent to Norris McLaughlin & Marcus,
P.A. by certified mail, return receipt requested, to the address set forth in
paragraph 4 hereof.
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement and
Release as of the dated stated at the outset.
 
ATTEST:
AICCO, Inc.
         
December 23, 2009
By:
/s/ Joan Stratton          
ATTEST:
ClearPoint Business Resources, Inc.
         
December 23, 2009
By: /s/ John G. Phillips  